EXHIBIT 10.4

GANNETT CO., INC.

Amendment to Craig A. Dubow

Employment Agreement

Pursuant to Section 18 of the Employment Agreement between Gannett Co., Inc. and
Craig A. Dubow, dated February 27, 2007 (the “Agreement”), the parties hereby
amend the Agreement as of August 7, 2007 as follows:

1. Section 5(c) is amended by deleting the last sentence in that section and
substituting the following in its place:

The cash payment described in clause (c)(1) shall be made in a lump sum subject
to the condition that a valid release agreement in such form as Gannett may
reasonably require with respect to claims which Dubow or his estate or
beneficiaries may have arising out of Dubow’s employment (the “Release”) is
executed by Dubow’s estate or beneficiaries and such Release must be effective
and non-revocable. The lump sum payment shall be made to Dubow’s estate on the
seventh day after the date that the Release becomes effective and non-revocable
provided that such Release must become effective and non-revocable within 65
days after Dubow’s death and no payment is required if the Release does not
become effective and non-revocable by the 65th day after Dubow’s death.

2. Section 5(d) is amended by deleting the last sentence in that section and
substituting the following in its place:

The cash payment described as two times the sum of (a) and (b) in clause (d)(1)
shall be made in a lump sum subject to the condition that a Release executed by
Dubow or his representative has then become effective and non-revocable. The
lump sum payment shall be made on the seventh day after the date that the
Release becomes effective and non-revocable provided that such Release must
become effective and non-revocable within 65 days after Dubow’s Termination Date
(the “Payment Date”) and no payment is required if the Release does not become
effective and non-revocable by the 65th day after Dubow’s Termination Date.

3. Section 7 is amended by deleting the second sentence in that section and
substituting the following in its place:

If Dubow’s employment is terminated by Dubow pursuant to Section 6 hereof, or by
Gannett for any reason other than the reasons specified in Section 5(a), or
Dubow’s term of employment expires by reason of Gannett failing to extend it and
Dubow ceases employment upon expiration of the term, and conditioned and



--------------------------------------------------------------------------------

subject to Dubow executing a Release that becomes effective and non-revocable
within 65 days after Dubow’s Termination Date (and recognizing that Dubow shall
not be entitled to the payments, rights and benefits set forth in
Section 7(a)-(d) if the Release does not become effective and non-revocable
within 65 days after Dubow’s Termination Date), the following shall apply:

4. Section 7(b) is amended by deleting the first sentence and substituting the
following in its place:

Gannett shall pay to Dubow in a lump sum in cash on the Payment Date a cash
severance payment equal to two (2) times the sum of (i) his Base Salary as in
effect on the Termination Date and (ii) the greater of (A) his most recent
annual bonus as of the Termination Date or (B) the average of his three most
recent annual bonuses as of the Termination Date.

5. Section 7(c) is amended by replacing “four years” with “four years.” and
adding the following sentence to the end of such Section:

To the extent that any restricted stock units or any time-based equity awards
are subject to the requirements of Section 409A and accelerating payment of such
awards would violate Section 409A, the payment of such awards shall not be
accelerated as a result of such vesting. Instead, such awards shall be paid at
the time specified under the terms of the award agreement; and

6. Section 7(d) is amended by deleting the first sentence and substituting the
following in its place:

Dubow shall receive a payout of his awards under Gannett’s Long Term Incentive
Plan (“LTIP”) or any replacement plan or arrangement on the Payment Date;
provided that if the Release does become effective and non-revocable within 65
days after Dubow’s Termination Date, Dubow shall forfeit all rights and payments
pursuant to his awards under the LTIP or any replacement plan or arrangement.

7. Section 8(b) is amended by adding the following provision to the end thereof:

The reimbursements of expenses and provision of in-kind benefits set forth in
Exhibit A shall comply with the requirements of Section 409A, which generally
require (i) that the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year; (ii) the reimbursement of an eligible expense is made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

- 2 -



--------------------------------------------------------------------------------

8. Section 11(b) is amended by adding a new provision to the end thereof to read
as follows:

This paragraph (b) notwithstanding, payments due to Dubow under this Section 11
shall be made no later than the end of the calendar year following the calendar
year in which Dubow remits such excise tax or such earlier date as may be
required to comply with Section 409A of the Code.

9. Section 12 is amended by adding the following provision to the end thereof:

Gannett shall pay Dubow such indemnified expenses by the end the calendar year
in which such judgment is reached or, if later, by the 15th day of the third
month after the date on which such judgment is reached.

10. Section 20 is amended by deleting the last sentence and substituting the
following in its place:

Notwithstanding anything to the contrary contained herein, in the event that
Gannett determines that payments or benefits under this Agreement would
otherwise violate Section 409A of the Code, such payments or benefits shall not
commence until six months after the Termination Date (or, if earlier, the date
Dubow dies) to the extent that such delay is necessary to comply with
Section 409A. If necessary to comply with the requirements of Section 409A,
Dubow shall pay the Company for the Company facilities and home office benefits
listed on Exhibit A (at fair market value rates) during the six month period
after his Termination Date and shall be reimbursed for such payments on the
first day of the seventh month after the Termination Date.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

GANNETT CO., INC. By:   /s/ Duncan M. McFarland   Duncan M. McFarland   Chairman
of Executive Compensation Committee   /s/ Craig A. Dubow   Craig A. Dubow

 

- 3 -